DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/22/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, regarding Claim 1, claim 1 states “for each plane of each memory die, associate, based on the parameter, a number of physical blocks of the plurality of physical blocks within the plane”. It is unclear as to what antecedent basis “the plurality of physical blocks within the plane” is referring to. The Examiner respectfully notes that there is a previous recitation of the one or more die regions comprising a plurality of physical blocks but there is no recitation of the planes comprising a plurality of physical blocks. Additionally, there is no claimed relationship between the planes and the die regions comprising the plurality of physical blocks. Therefore, for the purposes of examination, the Examiner is interpreting this limitation to refer to “a plurality of physical blocks within the plane”. Claim 2-12 inherit the rejection of claim 1 above.
Regarding Claim 13, claim 13 recites a substantially similar limitation as claim 1 and is therefore rejected under the same rationale above. Claims 14-24 inherit the rejection of claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (WO 2019/113821 A1)(hereafter referred to as Yuen) in view of Shalvi et al. (US Patent No US 8,572,311 B1)(hereafter referred to as Shalvi).
Regarding Claim 1, Yuen discloses:
A solid state drive (SSD) (SSD [0011]), comprising: a plurality of memory dies (memory array comprises a plurality of memory dies [0029]), each respective memory die comprises one or more die regions (each memory die comprises a plurality of planes (planes can also be considered die regions) [0032-0033]), and each of the one or more die regions comprises a plurality of physical blocks configured to store data (planes comprise a plurality of blocks, “superblock is composed of blocks in different planes of a die” [0035]), each memory die organized into a plurality of planes (each memory die comprises a plurality of planes [0032-0033]); and a memory controller communicatively coupled to the plurality of memory dies (memory controller can communicate with the memory array [0031]), the memory controller configured to, upon a first power up of the SSD (During a boot-process of the flash/SSD memory [0032]): determine a parameter of the SSD (During a boot-process the memory controller receives the width of the superblock (parameter of the SSD) in a number of planes [0032][0049]); and for each plane of each memory die, associate, based on the parameter, a number of physical blocks of the plurality of physical blocks within the plane with a block region of a plurality of block regions (The controller creates the superblock (block region) by associating a block at the same index for each plane of each die as disclosed by the width (parameter of the SSD) and inserts the entry to the translation table [0032-0035][0051-0052]).
While Yuen discloses a plurality of memory dies and associating a number of physical blocks with a block region based on a parameter, Yuen does not explicitly disclose:
a plurality of memory dies communicatively arranged in a plurality of communication channels such that each respective memory die is associated with a respective one communication channel of the plurality of communication channels; determine a parameter of the SSD based at least in part on a number of the plurality of communication channels associated with the plurality of memory dies 
However Shalvi discloses:
a plurality of memory dies communicatively arranged in a plurality of communication channels such that each respective memory die is associated with a respective one communication channel of the plurality of communication channels (Shalvi discloses a plurality of memory die coupled to a respective communication channel [Fig 1][Col 9 Lines 13-22]) determine a parameter of the SSD based at least in part on a number of the plurality of communication channels associated with the plurality of memory dies (Shalvi discloses creating a redundant storage region configuration by selecting N storage locations where the N storage regions can be selected to reside each in a separate channel of the memory device (i.e. determining the parameter N based at least in part on the number of channels) [Col 10 Lines 41-53])
The disclosures by Yuen and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen and Shalvi before them, to modify the teachings of Yuen to include the teachings of Shalvi as Shalvi discloses that utilizing a redundant configuration based on the number of channels improves the reliability of the device as the data can still be recovered even in the event of a memory unit failure. Shalvi: [Col 10 Lines 51-53]

Regarding Claim 2, Yuen in view of Shalvi discloses all of the elements of claim 1 as shown in the rejection above.
Yuen in view of Shalvi also discloses:
further comprising a plurality of channel controllers communicatively coupled to the plurality of communication channels, respectively (Shalvi discloses a plurality of channel controllers coupled to a respective communication channel [Fig 1][Col 9 Lines 13-22]).  

Regarding Claim 13, Yuen discloses:
A method for assigning physical blocks to a block region on a solid state drive (SSD) (SSD [0011]), the method comprising: upon a first power up of the SSD (During a boot-process of the flash/SSD memory [0032]), wherein the SSD comprises a plurality of memory dies (memory array comprises a plurality of memory dies [0029]), each respective memory die comprises one or more die regions (each memory die comprises a plurality of planes (planes can also be considered die regions) [0032-0033]), and each of the one or more die regions comprises a plurality of physical blocks configured to store data (planes comprise a plurality of blocks, “superblock is composed of blocks in different planes of a die” [0035]), each memory die organized into a plurality of planes (each memory die comprises a plurality of planes [0032-0033]); determining a parameter of the SSD (During a boot-process the memory controller receives the width of the superblock (parameter of the SSD) in a number of planes (die regions) [0032][0049]); and for each plane of each memory die, associating, based on the parameter, a number of physical blocks of the plurality of physical blocks within the plane with a block region of a plurality of block regions (The controller creates the superblock (block region) by associating a block at the same index for each plane of each die as disclosed by the width (parameter of the SSD) and inserts the entry to the translation table [0032-0035][0051-0052]).
While Yuen discloses a plurality of memory dies and associating a number of physical blocks with a block region based on a parameter, Yuen does not explicitly disclose:
a plurality of memory dies communicatively arranged in a plurality of communication channels such that each respective memory die is associated with a respective one communication channel of the plurality of communication channels; determining a parameter of the SSD based at least in part on a number of the plurality of communication channels associated with the plurality of memory dies
However Shalvi discloses:
a plurality of memory dies communicatively arranged in a plurality of communication channels such that each respective memory die is associated with a respective one communication channel of the plurality of communication channels (Shalvi discloses a plurality of memory die couples to a respective communication channel [Fig 1][Col 9 Lines 13-22]) determining a parameter of the SSD based at least in part on a number of the plurality of communication channels associated with the plurality of memory dies (Shalvi discloses creating a redundant storage region configuration by selecting N storage locations where the N storage regions can be selected to reside each in a separate channel of the memory device (i.e. determining the parameter N based at least in part on the number of channels) [Col 10 Lines 41-53])
The disclosures by Yuen and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen and Shalvi before them, to modify the teachings of Yuen to include the teachings of Shalvi as Shalvi discloses that utilizing a redundant configuration based on the number of channels improves the reliability of the device as the data can still be recovered even in the event of a memory unit failure. Shalvi: [Col 10 Lines 51-53]

Regarding Claim 14, Yuen in view of Shalvi discloses all of the elements of claim 13 as shown in the rejection above.
Yuen in view of Shalvi also discloses:
wherein the SSD further comprises a plurality of channel controllers communicatively coupled to the plurality of communication channels, respectively (Shalvi discloses a plurality of channel controllers coupled to a respective communication channel [Fig 1][Col 9 Lines 13-22]).  

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Shalvi and further in view of Kuzmin et al. (US PGPUB No US 2014/0215129 A1)(hereafter referred to as Kuzmin).
Regarding Claim 3, Yuen in view of Shalvi discloses all of the elements of claim 1 as shown in the rejection above.
Yuen in view of Shalvi also discloses:
wherein the memory controller is further configured to, upon the first power up of the SSD: retrieve a plurality of parameters of the SSD, wherein the plurality of parameters comprise: a size of the block region (During a boot-process the memory controller receives the width of the superblock (size of the block region) in a number of planes (die regions) [0032][0049])
Yuen in view of Shalvi does not appear to explicitly disclose:
for each respective memory die, a number of the one or more die regions; a number of the plurality of memory dies;  171283810-0165-048a number of the plurality of communication channels
However Kuzmin discloses:
for each respective memory die, a number of the one or more die regions (Kuzmin discloses a host that can send to the memory controller a number of a plane located within a die [0060]); a number of the plurality of memory dies (Kuzmin: host can send a number of a die within the device [0060]); 171283810-0165-048a number of the plurality of communication channels (Kuzmin: the host can send a number of a communication channel in the device [0060])
The disclosures by Yuen, Kuzmin and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen, Kuzmin and Shalvi before them, to modify the teachings of Yuen and Shalvi to include the teachings of Kuzmin as both Yuen and Kuzmin disclose receiving parameters regarding the layout of the memory system. Therefore it would be applying a known technique (communicating a die number, plane number and a number of the communication channels to a memory controller) to a known device (memory system as taught by Yuen and Shalvi) ready for improvement to yield predictable results (providing parameters regarding a memory system layout to a memory controller for data access). MPEP 2143

Regarding Claim 15, Yuen in view of Shalvi discloses all of the elements of claim 13 as shown in the rejection above.
Yuen in view of Shalvi also discloses:
further comprising, upon the first power up of the SSD: retrieving a plurality of parameters of the SSD, wherein the plurality of parameters comprise: a size of the block region (During a boot-process the memory controller receives the width of the superblock (size of the block region) in a number of planes (die regions) [0032][0049])
Yuen in view of Shalvi does not appear to explicitly disclose:
for each respective memory die, a number of the one or more die regions; a number of the plurality of memory dies;  171283810-0165-048a number of the plurality of communication channels
However Kuzmin discloses:
for each respective memory die, a number of the one or more die regions (Kuzmin discloses a host that can send to the memory controller a number of a plane located within a die [0060]); a number of the plurality of memory dies (Kuzmin: host can send a number of a die within the device [0060]); 171283810-0165-048a number of the plurality of communication channels (Kuzmin: the host can send a number of a communication channel in the device [0060])
The disclosures by Yuen, Kuzmin and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen, Kuzmin and Shalvi before them, to modify the teachings of Yuen and Shalvi to include the teachings of Kuzmin as both Yuen and Kuzmin disclose receiving parameters regarding the layout of the memory system. Therefore it would be applying a known technique (communicating a die number, plane number and a number of the communication channels to a memory controller) to a known device (memory system as taught by Yuen and Shalvi) ready for improvement to yield predictable results (providing parameters regarding a memory system layout to a memory controller for data access). MPEP 2143

Claims 8, 12, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Shalvi and further in view of Bates et al. (US PGPUB No US 2017/0177258 A1)(hereafter referred to as Bates).
Regarding Claim 8, Yuen in view of Shalvi discloses all of the elements of claim 1 as shown in the rejection above.
Yuen in view of Shalvi does not appear to explicitly disclose:
wherein the SSD is configured to be compatible with a plurality of types of the SSD, wherein each type in the plurality of types of the SSD corresponds to an Stock Keeping Unit of a plurality of Stock Keeping Units
However Bates discloses:
wherein the SSD is configured to be compatible with a plurality of types of the SSD, wherein each type in the plurality of types of the SSD corresponds to an Stock Keeping Unit of a plurality of Stock Keeping Units (Bates discloses a method of altering the arrangement of NAND cells of an SSD to ensure compatibility of the SSD with a plurality of different types of SKUs [0037]).  
The disclosures by Yuen, Bates and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen, Bates and Shalvi before them, to modify the teachings of Yuen and Shalvi to include the teachings of Bates since Bates teaches that being able to configure an SSD to be compatible with a plurality of SKUs allows for cost benefit savings. (Bates: [0067]).

Regarding Claim 12, Yuen in view of Shalvi discloses all of the elements of claim 1 as shown in the rejection above.
Yuen in view of Shalvi also discloses:
wherein a parameter of a first block of the one or more block regions and a parameter of a second block of the one or more block regions are different (Yuen discloses that each block can have a unique block index [0045])
Yuen in view of Shalvi does not appear to explicitly disclose:
wherein the SSD is of a first SKU
However Bates discloses:
wherein the SSD is of a first SKU (Bates discloses applying an SSD format to several SKUs (i.e. applying the SSD to a first SKU) [0037])
The disclosures by Yuen, Bates and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen, Bates and Shalvi before them, to modify the teachings of Yuen and Shalvi to include the teachings of Bates since Bates teaches that being able to configure an SSD to be compatible with a plurality of SKUs allows for cost benefit savings. (Bates: [0067]).

Regarding Claim 20, Yuen in view of Shalvi discloses all of the elements of claim 13 as shown in the rejection above.
Yuen in view of Shalvi does not appear to explicitly disclose:
further comprising: configuring the SSD to be compatible with a plurality of types of the SSD, wherein each type in the plurality of types of the SSD corresponds to an SKU of a plurality of SKUs.  
However Bates discloses:
further comprising: configuring the SSD to be compatible with a plurality of types of the SSD, wherein each type in the plurality of types of the SSD corresponds to an SKU of a plurality of SKUs.   (Bates discloses a method of altering the arrangement of NAND cells of an SSD to ensure compatibility of the SSD with a plurality of different types of SKUs [0037]).  
The disclosures by Yuen, Bates and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen, Bates and Shalvi before them, to modify the teachings of Yuen and Shalvi to include the teachings of Bates since Bates teaches that being able to configure an SSD to be compatible with a plurality of SKUs allows for cost benefit savings. (Bates: [0067]).

Regarding Claim 24, Yuen in view of Shalvi discloses all of the elements of claim 13 as shown in the rejection above.
Yuen in view of Shalvi also discloses:
wherein a parameter of a first block of the one or more block regions and a parameter of a second block of the one or more block regions are different (Yuen discloses that each block can have a unique block index [0045])
Yuen in view of Shalvi does not appear to explicitly disclose:
wherein the SSD is of a first SKU
However Bates discloses:
wherein the SSD is of a first SKU (Bates discloses applying an SSD format to several SKUs (i.e. applying the SSD to a first SKU) [0037]) 
The disclosures by Yuen, Bates and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen, Bates and Shalvi before them, to modify the teachings of Yuen and Shalvi to include the teachings of Bates since Bates teaches that being able to configure an SSD to be compatible with a plurality of SKUs allows for cost benefit savings. (Bates: [0067]).

Claims 9, 11, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Shalvi and further in view of Elie et al. (US PGPUB No US 2019/0114106 A1)(hereafter referred to as Elie).
Regarding Claim 9, Yuen in view of Shalvi discloses all of the elements of claim 1 as shown in the rejection above.
Yuen in view of Shalvi does not appear to explicitly disclose:
wherein the SSD is configured to be compatible with a plurality of Input Output Determinism configurations of the SSD
However Elie discloses:
wherein the SSD is configured to be compatible with a plurality of Input Output Determinism configurations of the SSD (Elie discloses configuring a SSD to be compatible with Input/Output Determinism schemes to allow for fine-grained control [0024])
The disclosures by Yuen, Elie and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen, Elie and Shalvi before them, to modify the teachings of Yuen and Shalvi to include the teachings of Elie as Elie discloses that utilizing input/output determinism schemes allows for a more fine-grained control structure in an SSD. (Elie: [0024]).

Regarding Claim 11, Yuen in view of Shalvi discloses all of the elements of claim 1 as shown in the rejection above.
Yuen in view of Shalvi does not appear to explicitly disclose:
wherein the SSD is configured to be compatible with an Input Output Determinism configuration of the SSD, a generic configuration of the SSD, and a Streams configuration of the SSD
However Elie discloses:
wherein the SSD is configured to be compatible with an Input Output Determinism configuration of the SSD, a generic configuration of the SSD, and a Streams configuration of the SSD (Elie discloses SSDs that can use flash translation layer (convention SSD/generic), Streams, or Input/Output Determinism features for fine–grained control [0024]).
The disclosures by Yuen, Elie and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen, Elie and Shalvi before them, to modify the teachings of Yuen and Shalvi to include the teachings of Elie as Elie discloses that utilizing input/output determinism schemes, streams and conventional SSD configurations allows for a more fine-grained control structure in an SSD. (Elie: [0024]).

Regarding Claim 21, Yuen in view of Shalvi discloses all of the elements of claim 13 as shown in the rejection above.
Yuen in view of Shalvi does not appear to explicitly disclose:
configuring the SSD to be compatible with a plurality of Input Output Determinism configurations of the SSD
However Elie discloses:
configuring the SSD to be compatible with a plurality of Input Output Determinism configurations of the SSD (Elie discloses configuring a SSD to be compatible with Input/Output Determinism schemes to allow for fine-grained control [0024])
The disclosures by Yuen, Elie and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen, Elie and Shalvi before them, to modify the teachings of Yuen and Shalvi to include the teachings of Elie as Elie discloses that utilizing input/output determinism schemes allows for a more fine-grained control structure in an SSD. (Elie: [0024]).

Regarding Claim 23, Yuen in view of Shalvi discloses all of the elements of claim 13 as shown in the rejection above.
Yuen in view of Shalvi does not appear to explicitly disclose:
configuring the SSD to be compatible with an Input Output Determinism configuration of the SSD, a generic configuration of the SSD, and a Streams configuration of the SSD
However Elie discloses:
configuring the SSD to be compatible with an Input Output Determinism configuration of the SSD, a generic configuration of the SSD, and a Streams configuration of the SSD (Elie discloses SSDs that can use flash translation layer (convention SSD/generic), Streams, or Input/Output Determinism features for fine–grained control [0024]).
The disclosures by Yuen, Elie and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen, Elie and Shalvi before them, to modify the teachings of Yuen and Shalvi to include the teachings of Elie as Elie discloses that utilizing input/output determinism schemes, streams and conventional SSD configurations allows for a more fine-grained control structure in an SSD. (Elie: [0024]).

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Shalvi in view of Elie and further in view of Bates.
Regarding Claim 10, Yuen in view of Shalvi discloses all of the elements of claim 1 as shown in the rejection above.
Yuen in view of Shalvi does not appear to explicitly disclose:
wherein the SSD is configured to be compatible with a plurality of Input Output Determinism configurations of the SSD
However Elie discloses:
wherein the SSD is configured to be compatible with a plurality of Input Output Determinism configurations of the SSD (Elie discloses configuring a SSD to be compatible with Input/Output Determinism schemes to allow for fine-grained control [0024])
The disclosures by Yuen, Elie and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen, Elie and Shalvi before them, to modify the teachings of Yuen and Shalvi to include the teachings of Elie as Elie discloses that utilizing input/output determinism schemes allows for a more fine-grained control structure in an SSD. (Elie: [0024]).
Yuen in view of Shalvi in view of Elie does not appear to explicitly disclose:
and a plurality of types of the SSD, wherein each type in the plurality of types of the SSD corresponds to an SKU of a plurality of SKUs
However Bates discloses:
and a plurality of types of the SSD, wherein each type in the plurality of types of the SSD corresponds to an SKU of a plurality of SKUs (Bates discloses a method of altering the arrangement of NAND cells of an SSD to ensure compatibility of the SSD with a plurality of different types of SKUs [0037]).
The disclosures by Yuen, Bates, Elie and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen, Bates, Elie and Shalvi before them, to modify the teachings of Yuen, Elie and Shalvi to include the teachings of Bates since Bates teaches that being able to configure an SSD to be compatible with a plurality of SKUs allows for cost benefit savings. (Bates: [0067]).

Regarding Claim 22, Yuen in view of Shalvi discloses all of the elements of claim 13 as shown in the rejection above.
Yuen in view of Shalvi does not appear to explicitly disclose:
configuring the SSD compatible with a plurality of Input Output Determinism configurations of the SSD
However Elie discloses:
configuring the SSD compatible with a plurality of Input Output Determinism configurations of the SSD (Elie discloses configuring a SSD to be compatible with Input/Output Determinism schemes to allow for fine-grained control [0024])
The disclosures by Yuen, Elie and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen, Elie and Shalvi before them, to modify the teachings of Yuen and Shalvi to include the teachings of Elie as Elie discloses that utilizing input/output determinism schemes allows for a more fine-grained control structure in an SSD. (Elie: [0024]).
Yuen in view of Shalvi in view of Elie does not appear to explicitly disclose:
and a plurality of types of the SSD, wherein each type in the plurality of types of the SSD corresponds to an SKU of a plurality of SKUs
However Bates discloses:
and a plurality of types of the SSD, wherein each type in the plurality of types of the SSD corresponds to an SKU of a plurality of SKUs (Bates discloses a method of altering the arrangement of NAND cells of an SSD to ensure compatibility of the SSD with a plurality of different types of SKUs [0037]).
The disclosures by Yuen, Bates, Elie and Shalvi are analogous art because they are in the same field of endeavor of non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuen, Bates, Elie and Shalvi before them, to modify the teachings of Yuen, Elie and Shalvi to include the teachings of Bates since Bates teaches that being able to configure an SSD to be compatible with a plurality of SKUs allows for cost benefit savings. (Bates: [0067]).

Allowable Subject Matter
Claims 4-7 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically regarding claims 4 and 16, Yuen discloses receiving a parameter upon boot-up. However Yuen does not disclose calculating the parameter wherein the size of the block region corresponds to a multiplication product of the parameter, the number of the one or more die region, the number of the plurality of memory dies and the number of the plurality of communication channels. Claims 5-7 would be allowable due to their dependency on claim 4 and 15-19 would be allowable due to their dependency on claim 16.

Response to Arguments
On Pages 10-11, the Applicant argues:
“The Office acknowledges that Yuen does not explicitly disclose features [1] and [3] of claim 1, and features [5] and [6] of claim 13, as identified in the foregoing. See Office Action, at pages 5 and 6 (section 7). However, the Office is of the opinion that Shalvi remedies these difficiencies. Applicant respectfully disagrees. 
Shalvi describes 
a method for data storage in a memory that includes at least N memory units, each memory unit including memory blocks. The method includes defining superblocks, each superblock including a respective set of N of the memory blocks that are allocated respectively in N different ones of the memory units, such that compaction of all the memory blocks in a given superblock is performed without any intervening programming operation in the given superblock. Data is stored in the memory by computing redundancy information for a selected portion of the data, and storing the selected portion and the redundancy information in the N memory blocks of a selected 
superblock. 
See Shalvi, at 2:41-53. Shalvi also describes "system 20 stores data in devices 28 using a redundant configuration ... system 20 stores certain data by computing redundancy information for the data, distributing the data over N-1 storage locations, and storing the redundancy information in an Nth storage location (N>2). The N storage locations are typically selected to reside in different memory units, e.g., different dies, memory devices or channels." Id., at 10:41-51. (Emphasis added.)
Based on the excerpt above, Shalvi appears to determine storage locations for storage of the redundancy information across different memory units. Shalvi is silent on making such determination per plane within each die of the memory, as recited in claims 1 and 13. It therefore follows that for each plane of each memory die, Shalvi does not associate, based on the parameter, a number of physical blocks of the plurality of physical blocks within the plane with a block region of a plurality of block regions. Shalvi therefore does not teach or suggest at least features [1] and [4] of claim 1, and features [5] and [7] of claim 13, as identified in the foregoing. 
In view of the above, claims 1 and 13 are not taught or suggested by the cited art, and are therefore patentable. The remaining claims are dependent on claims 1 or 13, either directly or indirectly, and are therefore also patentable by virtue of their dependence at least. Withdrawal of the rejections is respectfully requested. “

	In regards to the Applicants argument that the prior art of record does not disclose the newly added claim amendments, the Examiner respectfully disagrees. 
	Specifically, the Examiner respectfully notes that Applicant’s argument fails to consider the 103 rejection as a whole. The Applicant argues that Shalvi does not disclose for each plane, based on a parameter, associating a number of blocks within the plane with a block region. However, this limitation is taught by Yuen which discloses determining a width (the parameter) and associating a number of blocks in each plane of a memory die with a block region based on the parameter. Shalvi is utilized to teach basing the parameter value at least in part on the number of communication channels as this would improve the reliability of the device (see 103 rejection above for more details). Therefore, the 103 combination as a whole discloses the instant amendments to the independent claims.
	Regarding the Applicant’s arguments that the dependent claims are allowable at least by virtue of their dependency on the independent claims, the Examiner respectfully disagrees and notes the instant rejection and response to argument of the independent claim above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asnaashari et al. (US PGPUB No US 2010/0228928 A1) – See Figs 2 and 3. Discloses organizing Superblocks on memory dies comprising a plurality of planes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183